HOFFMAN, District Judge.
The genuineness of the grant is fully proved, and the circumstances mentioned appear in the expe-diente which is found in the archives. The boundaries of the land are proved to be well defined, being on three sides high mountains, on the fourth the rancho of Dr. Bale, from which the claimant’s land is separated by an arroyo having a mill upon it erected by Dr. Bale. The claim was confirmed by the board. No objection is urged on the part of the United States, and we think their decision should be affirmed.
UNITED STATES v. BERREYESA See Case No. 15,140.